DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 11/22/2021, with respect to the 112(a) rejection of claim 18 have been fully considered and are persuasive. The amended step of “applying the cuff to be worn on the measured site” overcomes the rejection. The 112(a) rejection of claim 18 has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 11/22/2021, with respect to the 112(b) rejections of claims 1-17 have been fully considered and are persuasive.  The 112(b) rejections of claims 1-17 have been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art fails to disclose and would not have rendered obvious a sphygmomanometer comprising: a cuff configured to be worn and bound at a measured site; and a main body, wherein the main body is equipped with a substrate, a pump and a pressure sensor are housed within the main body and are attached to one surface of the substrate, a plate-shaped member opposed to an other surface of the substrate on an opposite side of the one surface of the substrate is also housed within the main body, the substrate includes a first through-hole at a portion corresponding to a fluid discharge port of the pump, and a second through-hole at a portion corresponding to a fluid 
US 2012/0253210, hereinafter Uesaka, discloses a sphygmomanometer (abstract) comprising: a cuff (cuff 100A) configured to be worn and bound at a measured site (Fig. 5); and a main body (main body 10A), wherein the main body is equipped with a substrate (Fig. 1, para [0051], main body 10A is made of a box casing), a pump (pressure pump 31) and a pressure sensor (pressure sensor 33), the substrate includes a first through-hole at a portion corresponding to a fluid discharge port of the pump and a fluid intake port of the pressure sensor (Figs. 1 and 2, air tube 50 enters main body through a hole in the casing and connects to the pressure sensor and pressure pump), a planar direction passage (air tube 50) communicates with a fluid bag of the cuff (measuring air bag 130), and the sphygmomanometer further comprises: a pressurization controller (pressure pump driving circuit 34 and air release valve driving circuit) to control pressing the measured site by supplying fluid from the pump to the fluid bag through the first through-hole and the planar direction passage (para [0056]); and a blood pressure calculator to calculate a blood pressure based on an output of the pressure sensor while the fluid is introduced from the fluid bag to the pressure sensor through the planar direction passage and the first through-hole (para [0055], blood pressure information acquisition unit).
However, the prior art of record fails to disclose the pump and the pressure sensor being housed within the main body and attached to one surface of the substrate, a plate-shaped member 
It is this ordered combination that is novel and non-obvious in view of the prior art of record.

Regarding claim 17: The prior art fails to disclose and would not have rendered obvious a device comprising: a cuff configured to be worn and bound at a measured site; and a main body including a blood pressure measurement element, wherein the main body is equipped with a substrate, a pump and a pressure sensor are housed within the main body and are attached to one surface of the substrate as the blood pressure measurement element, a plate-shaped member opposed to an other surface of the substrate on an opposite side of the one surface of the substrate is also housed within the main body, the substrate includes a first through-hole at a portion corresponding to a fluid discharge port of the pump, and a second through-hole at a portion corresponding to a fluid intake port of the pressure sensor, the other surface of the substrate and an opposing surface of the plate-shaped member opposed to the other surface constitute a planar direction passage extending in a planar direction along the other surface of the substrate, the planar direction passage communicates with a fluid bag of the cuff, and the device further comprises: a pressurization controller to control pressing the measured site with supplying fluid from the pump to the fluid bag through the first through-hole and the planar direction passage; and a blood pressure calculator to calculate a blood pressure based on an output of 
Uesaka discloses a device (abstract) comprising: a cuff (cuff 100A) configured to be worn and bound at a measured site (Fig. 5); and a main body (main body 10A) including a blood pressure measurement element (Examiner’s note: this element is mapped to the elements it comprises), wherein the main body is equipped with a substrate (Fig. 1, para [0051], main body 10A is made of a box casing), a pump (pressure pump 31) and a pressure sensor (pressure sensor 33) as the blood pressure measurement element, the substrate includes a first through-hole at a portion corresponding to a fluid discharge port of the pump and a fluid intake port of the pressure sensor (Figs. 1 and 2, air tube 50 enters main body through a hole in the casing and connects to the pressure sensor and pressure pump), a planar direction passage (air tube 50) communicates with a fluid bag of the cuff (measuring bag 130), and the device further comprises: a pressurization controller (pressure pump driving circuit 34 and air release valve driving circuit) to control pressing the measured site with supplying fluid from the pump to the fluid bag through the first through-hole and the planar direction passage (para [0056]); and a blood pressure calculator to calculate a blood pressure based on an output of the pressure sensor while the fluid is introduced from the fluid bag to the pressure sensor through the planar direction passage and the first through-hole (para [0055], blood pressure information acquisition unit).
However, the prior art of record fails to disclose the pump and the pressure sensor being housed within the main body and attached to one surface of the substrate, a plate-shaped member opposed to an other surface of the substrate on an opposite side of the one surface of the substrate is also housed within the main body, a second through hole at a portion corresponding to a fluid intake port of the pressure sensor, the other surface of the substrate and an opposing surface of the plate-shaped member opposed to the other surface constitute the planar direction passage extending in a planar direction along the other surface of the substrate, and a blood pressure calculator to calculate a 
It is this ordered combination that is novel and non-obvious in view of the prior art of record.

Regarding claim 18: The prior art fails to disclose and would not have rendered obvious a blood pressure measurement method for measuring a blood pressure of a measured site using a sphygmomanometer including a cuff configured to be worn and bound to the measured site and a main body which is equipped with a substrate, a pump and a pressure sensor that are housed within the main body and are attached to one surface of the substrate, and a plate-shaped member opposed to an other surface of the substrate on an opposite side of the one surface of the substrate that is also housed within the main body, the substrate including a first through-hole at a portion corresponding to a fluid discharge port of the pump and a second through-hole at a portion corresponding to a fluid intake port of the pressure sensor, the other surface of the substrate and an opposing surface of the plate-shaped member opposed to the other surface constituting a planar direction passage extending in a planar direction along the other surface of the substrate, and the planar direction passage communicating with a fluid bag of the cuff, the blood pressure measurement method comprising: applying the cuff to be worn on the measured site, controlling pressing the measured site with supplying fluid from the pump to the fluid bag through the first through-hole and the planar direction passage; and calculating a blood pressure based on an output of the pressure sensor while introducing the fluid from the fluid bag to the pressure sensor through the planar direction passage and the second through-hole.
Uesaka discloses a blood pressure measurement method for measuring a blood pressure of a measured site using a sphygmomanometer (para [0049]) including a cuff (cuff 100A) configured to be worn and bound to the measured site (Fig. 5) and a main body (main body 10A) which is equipped with a substrate, (Fig. 1, para [0051], main body 10A is made of a box casing), a pump (pressure pump 31) 
However, the prior art of record fails to disclose the pump and pressure sensor being housed within the main body and attached to one surface of the substrate, a plate shaped member opposed to an other surface of the substrate on an opposite side of the one surface of the substrate that is also housed within the main body, the substrate including a second through hole at a portion corresponding to a fluid intake port of the pressure sensor, the other surface of the substrate and an opposing surface of the plate shaped member opposed to the other surface constituting the planar direction passage extending in a planar direction along the other surface of the substrate, and the method step of calculating a blood pressure based on an output of the pressure sensor while introducing the fluid from the fluid bag to the pressure sensor through the planar direction passage and the second through hole.
It is this ordered combination that is novel and non-obvious in view of the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0015015 is an inflatable blood pressure cuff comprising a plate. US 2006/0116588 is a blood pressure measurement device. US 2011/0144507 is an inflatable blood pressure device comprising a main body and a cuff. US 2015/0182138 is an inflatable blood pressure device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791